Citation Nr: 0518925	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of skull fracture to include cognitive problems, 
anxiety, loss of memory and headaches, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1981 to June 
1983.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona which increased from 
noncompensable (a rating assigned from 1998) to 30 percent 
disabling, the singular rating assigned for the veteran's 
disability from November 2001.  The Board notes that during 
the course of the appeal, the veteran has been within the 
jurisdiction of and/or residing in at least KY, IN, AZ and 
WV.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in May 2005; a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Clinical evidence is of record primarily from VA sources 
relating to the veteran's care for mental as well as physical 
problems. 

A large packet of materials relating to his care was 
submitted by his representative in May 2005, at the time of 
the hearing.  This appears to show a more severe overall 
impairment than reflected in some of the other records in the 
file.  However, it is also unclear whether this is from all 
private and VA facilities wherein he has been seen.

The testimony provided by the veteran, and the discussions 
that took place between him, his representative and the 
Veterans Law Judge at that time provide a credible and 
insightful basis for reevaluating his case.

Specifically, he has some signs of prior substance abuse, but 
it is unclear the extent to which his cognitive and other 
problems may be due to that cause rather than his skull 
fracture.  

He has also been seen for migraine headaches, and it remains 
unclear whether these are all due to the skull fracture or 
some other cause, in which case a medical opinion is 
required.

In pertinent part, at that time and in written presentations, 
the veteran's representative has argued that the clinical 
evidence in the file including VA examinations are too old to 
reflect his current status.

The rating assigned for the veteran's disability has been 
Code 8045-9304.  However, as now designated, this is required 
to encompass a rather wide range of disabilities to be 
reflected in a singular rating.  And while pyramiding is 
prohibited pursuant to 38 C.F.R. § 4.14 (2004), a disability 
may and should be rated under all pertinent separate 
features.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.

In this case, for instance, the veteran had been diagnosed as 
having a significant bipolar disorder.  It remains unclear 
whether this is or is not related to his service-connected 
anxiety, and if not, how one can be distinguished from  the 
other,  And there is no definitive medical opinion of record 
in that regard, notwithstanding the RO has adjudicatively 
considered his bipolar [and schizotypal personality problems] 
to be not service-connected.

In substance, the veteran and others acting on his behalf 
have argued that the wide-ranging nature of his disability 
has not been fully addressed in the rating assigned under the 
current Code and that the daily migraines and his cognitive 
problems in particular need to be further evaluated.  The 
Board concurs.

It is also unclear that the veteran understands what is 
required to support his claim under the protections of VCAA 
and related regulations and judicial mandates.  

The Board has no choice but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to submit 
records as to care for his disabilities 
at private and VA facilities in the 
recent past; the RO should assist him as 
required.

2.  The veteran should then be scheduled 
for VA examinations by all pertinent 
specialists to determine the exact nature 
and extent of all of the facets of his 
service-connected residuals of a skull 
fracture, whether they be organic or 
nonorganic in nature.  

All necessary testing should be 
accomplished, and the claims folder must 
be reviewed prior to assessing the case.  

Opinions should include a delineation as 
to the relationship between his bipolar 
and schizotypal personality problems and 
the anxiety and cognitive problems 
associated with his skull fracture 
residuals, and how these can be 
distinguished.  A discussion should also 
be provided as to how one may impact upon 
or influence the other pursuant to 38 
C.F.R. § 3.310 and Allen v. Brown, 7 Vet. 
App. 439, 446 (1995). 

Similarly, his headaches should be 
described in detail as well as all other 
facets of the problems of both organic 
and psychiatric nature.  

Any other residuals of the skull fracture 
should be detailed and described.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be provided a reasonable 
opportunity to respond.  The veteran need 
do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


